Title: Tobias Lear to Thomas Jefferson, 31 March 1792
From: Lear, Tobias
To: Jefferson, Thomas



United States [Philadelphia] 31st March 1792.

By the President’s command T. Lear has the honor to transmit to the Secretary of State, letters from Mr Seagrove, that the Secretary may take extracts therefrom for the purpose mentioned this day.
The President wishes to know if the Copies of Mr Hammond’s letter which have been sent to the President were intended to be put into the hands of the Secretary of War to be transmitted by him to Mr Seagrove.

Tobias Lear.Secretary to the President of the United States.

